department of the treasury internal_revenue_service washington d c date cc el gl br1 gl-117390-99 uilc number release date memorandum for director office of special procedures attn michael l sollitto from alan c levine chief branch general litigation subject electronic lien filing elf this advice is in response to your memorandum dated date concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city n a taxpayer n a ssn n a years n a assessment amount n a issue whether section of the arizona revised statutes is sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 sec_301_6323_f_-1 provides in full as follows form_668 defined the term form generally means a paper form however if a state in which a notice referred to in sec_301_6323_a_-1 is filed permits a notice_of_federal_tax_lien to be filed by the use of an electronic or magnetic medium the term form includes a form_668 filed by the use of any electronic or magnetic medium permitted by that state a form_668 must identify the taxpayer the tax_liability giving rise to the lien and the date the assessment arose regardless of the method used to file the notice_of_federal_tax_lien gl-117390-99 conclusion section of the arizona revised statutes is not sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301 f - d facts in a memorandum dated date you stated that the state of arizona changed its legislation to include language that will allow the county recorders to accept electronic transmissions of the notices of federal_tax_lien you requested that our office review the language to determine if it is sufficient to allow collection to proceed with plans to record tax_liens with maricopa county via electronic_filing we do not believe the language is sufficient to permit electronic_filing of notices of federal_tax_lien within the meaning of sec_301_6323_f_-1 accordingly we suggest that additional legislation specifically authorizing such filings be sought law and analysis the amended language of section in relevant part reads as follows recording instruments keeping records identification location c the recorder may accept a digitized image of a recordable instrument for recording if it is submitted by a title insurer or by a title insurance agent as defined in section by a state chartered or federally chartered bank insured by the federal deposit insurance corporation by an agency branch or instrumentality of the federal government or by a governmental entity and the instrument from which the digitized image is taken conforms to all applicable laws relating to the recording of paper instruments the amended language above provides that a digitized image may be accepted for recording if the instrument from which the digitized image is taken conforms to all applicable laws relating to the recording of paper instruments section of actually in your memorandum you stated that the state of colorado changed its legislation however the attached legislation you provided was for the state of arizona gl-117390-99 the arizona revised statutes provides that a n instrument shall be considered recorded from the time it is accepted for record as provided by and in turn section provides that an instrument may be rejected for recordation if specific form and content requirements are not met although section uses the phrase may be rejected we find the amended language of section c troublesome because when read together with section it is inconsistent with sec_301_6323_f_-1 which provides that a notice_of_federal_tax_lien nftl is valid notwithstanding any other provision of law regarding the form or content of a notice of lien we recommend that section c be revised accordingly the uniform federal lien registration act act as adopted by arizona is found in sections to of the arizona revised statutes the arizona act which expressly authorizes the county recorders and the secretary of state to file and record notices of federal_tax_lien and related certificates may need to be revised to permit electronic lien filing for instance section c requires that a nftl and related certificates contain the information required by section however as previously discussed this requirement is inconsistent with sec_301_6323_f_-1 we made changes to the uniform federal lien registration act with amendments in order to make it a stand alone statutory authorization for electronic tax_lien filings we believe that the model language based on this act will be of the greatest assistance for your purposes however before you proceed with elf enabling legislation we suggest you review the date document entitled overview of the elf environment as it introduces some of the various filing scenarios that you may want to consider if you have any further questions please contact general litigation branch at attachments uniform federal lien registration act with amendments overview of the elf environment dated date cc assistant regional_counsel gl western region
